Citation Nr: 9912045	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-34 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased rating for spondylolisthesis, 
status post lumbar fusion at L5-S1, currently evaluated as 
20 percent disabling.

2. Entitlement to an increased rating for thrombophlebitis of 
the left leg, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


REMAND

The appellant had active military service from September 1960 
to December 1961.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

In December 1997, the Board denied the appellant's claim for 
an increased evaluation for lumbar spondylolisthesis on the 
basis that medical evidence showed the appellant's service-
connected disability was no more than mild under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1996).  The Board also denied 
the appellant's claim for an increased evaluation for 
thrombophlebitis of the left leg.  (Although the rating 
decision on appeal, the evidence of record and the 
appellant's testimony referenced her service-connected left 
leg thrombophlebitis, the Board incorrectly phrased the issue 
on its decision cover page and in the pertinent finding of 
fact as a right leg thrombophlebitis.)  The Board's denial 
was made on the basis that there was no medical evidence that 
the appellant's condition involved pigmentation, cyanosis, 
eczema, ulceration or persistent swelling to warrant a 60 
percent evaluation under 38 C.F.R. § 4.104, Diagnostic Code 
7121 (1996).

The appellant appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court").  In granting a joint motion for remand, in August 
1998, the Court found that in denying the appellant's claim 
for an increased evaluation for her lumbar spondylolisthesis, 
the Board did not adequately discuss the degree of disability 
resulting from her low back disability in the context of the 
requirement for a higher rating under Diagnostic Code 5293 as 
required by Shoemaker v. Derwinski, 3 Vet. App. 248, 253 
(1992).  The Court also noted that the claim for an increased 
rating for her service-connected lower back disability 
required consideration of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998) in accordance with DeLuca v. 
Brown, 8 Vet. App. 202, 205-208 (1995); see also VAOPGCPREC 
36-97 (Dec. 12, 1997).  Further, the court noted that, in 
light of the appellant's diagnosis of sciatic nerve syndrome 
secondary to lumbar laminectomy, her testimony and other 
medical evidence, a neurological examination was required to 
determine the nature and extent of any neurological symptoms 
related to her degenerative disc disease.  See Green v. 
Derwinski, 1 Vet. App. 121, 125 (1991).

Regarding the appellant's claim for an increased evaluation 
for thrombophlebitis of the left leg (incorrectly stated in 
the court's Order as the right leg), the court stated that, 
effective January 12, 1998, the regulations governing the 
evaluation of disabilities involving the cardiovascular 
system, including thrombophlebitis, were amended.  See 62 
Fed. Reg. 65207-65224 (1997) (codified at 38 C.F.R. § 4.104 
(1998)).  The amendment applied to claims pending before the 
court and readjudication of the appellant's claim for an 
increased rating for thrombophlebitis under the most 
favorable version of the regulation was, thus, warranted.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The court dismissed the appellant's appeal of the claim for 
an increased evaluation for a surgical scar of the left lower 
extremity.  A copy of the court's Order in this matter has 
been placed in the claims file.

The record reflects that the appellant established service 
connection for lumbosacral strain, myositis, lumbar and 
spondylolisthesis, L5 on S1 in a 1962 rating decision.  The 
appellant underwent a surgical fusion of L5-S1 in 1965 and 
additional back surgery in 1978.  The 20 percent disability 
evaluation has been in effect since 1966.

When examined by VA in April 1996, the appellant complained 
of continuous low back pain and weakness of the lower right 
extremity with electric shock types of paresthesis, 
bilaterally. The examiner diagnosed sciatic nerve syndrome on 
the right, secondary to lumbar laminectomy and also assessed 
history of a spondylosis of L5-S1 that aggravated the sciatic 
nerve syndrome.  A computer tomography scan performed in 
August 1996 revealed bilateral spondylolysis of L5 with a 
slight forward spondylolisthesis of L5-S1 and minimal disc 
annulus bulging at that level with post operative changes 
from the appellant's laminectomy. 

Additionally, the record reveals that since RO consideration 
of the appellant's claim for an increased rating for 
thrombophlebitis of the left leg, in May 1996, the rating 
criteria with respect to rating disabilities of the 
cardiovascular system have been changed.  62 Fed. Reg. 65207-
65224 (1997), effective January 12, 1998 (codified at 
38 C.F.R. §§ 4.104).  Accordingly, readjudication of the 
appellant's claim under the regulations most favorable to her 
claim is warranted. 

In view of the foregoing, the appellant's claims are REMANDED 
to the RO for the following actions:

1. The RO should request the appellant to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her 
claims.  With any necessary 
authorization from the veteran, the RO 
should make all reasonable efforts to 
obtain and associate with the claims 
file any records identified by the 
appellant that are not already of 
record.

2. The RO should arrange for VA 
neurologic and orthopedic examinations 
of the appellant to determine the 
nature and extent of the appellant's 
service-connected low back disability.  
All indicated studies, including x-
rays and range of motion studies in 
degrees should be performed.  The 
orthopedist should specifically 
identify the extent of any muscle 
impairment associated with the 
service-connected disability, and the 
neurologist should specifically 
identify any neurological impairment 
associated with the service-connected 
disability.  The physicians should be 
specifically requested to identify any 
objective evidence of pain or 
functional loss due to pain associated 
with the service-connected disability.  
The physicians should also be 
requested to provide an opinion, with 
complete rationale, as to whether it 
is at least as likely as not that pain 
could significantly limit functional 
ability during flare-ups, if the 
appellant describes flare-ups.  The 
physicians should also be requested to 
describe any weakened movement, excess 
fatigability or incoordination 
associated with the service-connected 
disability. Both examiners should 
express their opinions concerning the 
impact of the service-connected 
disabilities on the appellant's 
ability to work.  See DeLuca v. Brown, 
8 Vet.App. 202 (1995).  The claims 
folder should be made available to the 
examiners for review.

3. The RO should then schedule the 
appellant for a VA peripheral vascular 
examination to identify the current 
severity of the appellant's service-
connected thrombophlebitis of the left 
leg.  All indicated studies should be 
performed, and all manifestations of 
current disability should be described 
in detail. The examiner should the 
presence or absence of each of the 
symptoms identified under the new 
schedular criteria for rating 
thrombophlebitis.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  
The appellant's claims file should be 
made available to the examiner.

4. After the above, the RO should 
undertake any further indicated 
development and should then 
readjudicate the issue of entitlement 
to an increased disability rating for 
lumbar spondylolisthesis to include 
consideration of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998) and the issue of an 
increased evaluation for 
thrombophlebitis of the left leg, 
considering both the rating criteria 
in effect prior to January 12, 1998 
and the new rating criteria effective 
that date.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction or if a timely notice of 
disagreement is received with respect to any other matter, 
the appellant and her representative should be furnished a 
supplemental statement of the case on all issues in appellate 
status, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.  The appellant should be informed of the requirements 
to perfect an appeal with respect to any new issues addressed 
in the supplemental statement of the case.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until she 
is otherwise notified by the RO.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



